DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 04/28/2022, to the Non-Final Office Action mailed on 11/30/2021. 
Claims 1, 12, 18, 25-27 are amended. Claims 15-16 are cancelled. Claims 1-10 and 12-14, 17-27 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection and rejection under USC 112 to the claims, previously set forth in the Non-Final Office Action. 











Claim Objections










Claims 1, 18, 25-27 are objected to because of the following reason: expression “a distance form a serving base station” has a typo and should read 












Claim Rejections - 35 USC § 103
Claims 1-3, 6-8, 13-14, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG CHENLU (CN105517168A), hereinafter Zhang, in view of Lin Yanan et al (US 20200015120), hereinafter Lin, and further in view of MOK Youngjoong et al (US 20190327641), hereinafter Mok, and in view of NPL R2-1701986, Samsung, 3GPP TSG-RAN WG2 Meeting #97, 13th – 17th February 2017), hereinafter NPL-Samsung.
Regarding claims 1, 18, 25 and 26 Zhang teaches, a user equipment for a mobile communication network/a mobile communication network/a method for transmitting a data packet in a mobile communication network/ a non-transitory digital storage medium, the mobile communication network comprising a radio access network comprising a plurality of cells and being configured to serve the user equipment within a cell (Zhang: p.2, l.10-20, teaching a 5G or LTE mobile network where the D2D device such as UE belongs to. Mobile network inherently has radio access network comprising cells to serve UEs), the user equipment comprising: 
an antenna, and a signal processor (Zhang: P.14, l.10-11, l.16-17, teaching D2D apparatus has frequency domain transmission module, which implies it has antenna and signal processor, which are essential parts of a user equipment such as D2D apparatus),
wherein, to receive a data packet from the radio access network or from a further user equipment using a direct communication link, the user equipment is configured to receive a plurality of different versions of the data packet transmitted by the radio access network or by the further user equipment to the user equipment in parallel via different physical resources (Zhang: teachings of transmitting D2D packet in the limitation immediately below (in citations - p.5, l.11-14, l.26-27, l.46 “Step S100”, “Step S110”, “Step S120”; p.6, l.16-18) similarly apply to the D2D device (user equipment) when it is the receiving side of the D2D link of the transmitted data packet. D2D (device-to-device) uses direct communication link), and/or 
wherein, to provide a data packet to the radio access network or to the further user equipment using the direct communication link, the user equipment is configured to provide a plurality of different versions of the data packet and to transmit the plurality of different versions of the data packet to the radio access network or to further user equipment in parallel via different physical resources (Zhang: p.5, l.11-14, l.26-27, l.46 “Step S100”, “Step S110”, “Step S120”; p.6, l.16-18, teaching copies of D2D data packet are sent, by the transmitting D2D device, over the D2D link at the same time (parallel transmission) using different transmission frequencies (different physical resources). Further user equipment is the D2D device on the receiving side). 
Zhang does not expressly teach, wherein the plurality of different versions of the data packet are acquired by performing a packet redundancy/duplication at the packet data convergent protocol, PDCP, layer or at the MAC layer of the radio access network protocol architectures, and wherein the user equipment is configured to receive from the radio access network an RRC configuration including an information element which indicates per logical channel whether the packet redundancy/duplication is enabled or not.
However, in the same field of endeavor, Lin teaches, wherein the plurality of different versions of the data packet are acquired by performing a packet redundancy/duplication at the packet data convergent protocol, PDCP, layer or at the MAC layer of the radio access network protocol architecture (Lin: [71], teaches duplicated data is obtained by duplication of PDCP data), and 
wherein the user equipment is configured to receive from the radio access network an RRC configuration including an information element which indicates per logical channel whether the packet redundancy/duplication is enabled or not (Lin: [73]-[74], teaches RRC from the base station (i.e. radio access network) configures which logical channels will have duplicated data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s user equipment to include that the plurality of different versions of the data packet are acquired by performing a packet redundancy/duplication at the packet data convergent protocol, PDCP, layer of the radio access network protocol architecture, and the user equipment is configured by RRC with information on which logical channels perform duplication.
This would have been obvious because it would motivate one of ordinary skill in the art to obtain frequency diversity gain by effectively scheduling, by the MAC layer, the data in the logical channels carrying duplicated PDCP PDUs (Lin: [3]).
Zhang and Lin do not expressly teach, wherein the user equipment is configured to receive from the radio access network a control signaling message indicating that the user equipment is to operate in an autonomous mode, the control signaling message defining one or more conditions whether or not the user equipment provides one version or the plurality of different versions of the uplink data packet and transmits the one version or the plurality of different versions of the uplink data packet to the radio access network or to another user equipment via different uplink physical resources, wherein the user equipment is configured to determine whether or not one or more of the conditions exist, and 
wherein the one or more conditions comprise one or more of: a position of the user equipment within the cell, or a distance form a serving base station, or a speed at which the user equipment moves, or a transmission power currently used by the user equipment, or battery power of the user equipment.
However, in the same field of endeavor, Mok teaches, wherein the user equipment is configured to receive from the radio access network a control signaling message indicating that the user equipment is to operate in an autonomous mode, the control signaling message defining one or more conditions whether or not the user equipment provides one version or the plurality of different versions of the uplink data packet and transmits the one version or the plurality of different versions of the uplink data packet to the radio access network or to another user equipment via different uplink physical resources, wherein the user equipment is configured to determine whether or not one or more of the conditions exist (Mok: [214], [255] “FIG. 42 shows a case where a base station transmits an activation command, including information on a duplication condition or duplication, to a terminal and the terminal performs or stops duplication transmission based on the information on the duplication condition or duplication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Lin’s mobile communication network to include that control message from the radio access network contains conditions for duplication of packet.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Zhang, Lin and Mok do not expressly teach, wherein the one or more conditions comprise one or more of: a position of the user equipment within the cell, or a distance form a serving base station, or a speed at which the user equipment moves, or a transmission power currently used by the user equipment, or battery power of the user equipment.
However, in the same field of endeavor, NPL-Samsung teaches, wherein the one or more conditions comprise one or more of: a position of the user equipment within the cell, or a distance form a serving base station, or a speed at which the user equipment moves, or a transmission power currently used by the user equipment, or battery power of the user equipment (NPL-Samsung: Ch. 2.3 “Packet Duplication of UE with Mobility” teaches packet duplication should be supported to consider UE’s mobility i.e. UE’s position/distance/speed in the cell. This satisfies “one or more of” criteria of the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin and Mok’s mobile communication network to include that UE’s mobility in the cell is used as a condition for duplication of packet.
This would have been obvious because it would motivate one of ordinary skill in the art to provide reliable URLCC service (NPL-Samsung: Title and Introduction).

Regarding claim 2, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the user equipment, as outlined in the rejection of claim 1.
Zhang further teaches, wherein the different physical resources comprise one or more of: different frequency resources, or different carriers (carrier aggregation), or different physical links (dual connectivity), or different resource pools for a direct communication (Zhang: p.5, l.26-27 “Step S110”, teaching different transmission frequencies (frequency resources) are used. This teaching of Zhang satisfies “one or more of” and “or” criteria of the claim).
Regarding claim 3, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the user equipment, as outlined in the rejection of claim 1.
Zhang further teaches, wherein transmitting the plurality of different versions of the data packet in parallel comprises transmitting the plurality of different versions of the data packet in a coordinated manner (Zhang: p.6, l.29, 40-41, teaching a time coordinated transmission by determining a transmission time interval and selecting a time), and wherein transmitting the plurality of different versions of the data packet in a coordinated manner comprises one or more of: 
transmitting the plurality of different versions of the data packet in a time coordinated manner (Zhang: p.6, l.29, 40-41, teaching a time coordinated transmission by determining a transmission time interval and selecting a time), or 
transmitting the plurality of different versions of the data packet together with control information identifying the plurality of different versions of the data packet. (Zhang teaching the previous limitation satisfies “one or more of” and “or” criteria of the claim).
Regarding claim 6, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang, Mok and NPL-Samsung does not expressly teach, wherein the radio access network comprises a certain data radio bearer and/or a certain logic channel, and wherein the certain data radio bearer and/or the certain logic channel exhibits a static configuration causing that for each data packet the plurality of different versions is provided, or wherein the certain data radio bearer and/or the certain logic channel exhibits an adaptive configuration causing that providing the plurality of different versions of the data packet is switched on or off or deciding about a number and details of the physical resources to be used for providing the plurality of different versions of the data packet.
However, in the same field of endeavor, Lin teaches, wherein the radio access network comprises a certain data radio bearer and/or a certain logic channel, and wherein the certain data radio bearer and/or the certain logic channel exhibits a static configuration causing that for each data packet the plurality of different versions is provided (Lin: [73]-[74], teaches radio access network comprises logical channels and certain logical channels are preconfigured for data duplication. This satisfies “or” criteria of the claim), or 
wherein the certain data radio bearer and/or the certain logic channel exhibits an adaptive configuration causing that providing the plurality of different versions of the data packet is switched on or off or deciding about a number and details of the physical resources to be used for providing the plurality of different versions of the data packet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Mok and NPL-Samsung’s mobile communication network to include that the radio access network comprises a certain data radio bearer and/or a certain logic channel, and wherein the certain data radio bearer and/or the certain logic channel exhibits a static configuration causing that for each data packet the plurality of different versions is provided.
This would have been obvious because it would motivate one of ordinary skill in the art to obtain frequency diversity gain by effectively scheduling, by the MAC layer, the data in the logical channels carrying duplicated PDCP PDUs (Lin: [3]).
Regarding claim 7, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 6.
Zhang, Mok and NPL-Samsung does not expressly teach, wherein the static/adaptive configuration indicates a number of different versions to be provided for the data packet.
However, in the same field of endeavor, Lin teaches, wherein the static/adaptive configuration indicates a number of different versions to be provided for the data packet (Lin: [73], teaches duplication of data packet i.e. 2 versions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Mok and NPL-Samsung’s mobile communication network to include that wherein the static/adaptive configuration indicates a number of different versions to be provided for the data packet.
This would have been obvious because it would motivate one of ordinary skill in the art to obtain frequency diversity gain by effectively scheduling, by the MAC layer, the data in the logical channels carrying duplicated PDCP PDUs (Lin: [3]).
Regarding claim 8, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 6.
Zhang, Lin, and NPL-Samsung do not expressly teach, wherein the radio access network is configured to schedule the number of physical resources to be used for transmitting the plurality of different versions of the data packet (i) dynamically during a scheduling process based on predefined parameters (QoS, BLER or other Key Performance Indicators - KPIs) associated with the data packet, (ii) semi-statically for each bearer or logical channel during the bearer establishment by a RRC layer of the radio access network protocol stack, or (iii) using a combination of (i) and (ii).
However, in the same field of endeavor, Mok teaches, wherein the radio access network is configured to schedule the number of physical resources to be used for transmitting the plurality of different versions of the data packet (i) dynamically during a scheduling process based on predefined parameters (QoS, BLER or other Key Performance Indicators - KPIs) associated with the data packet (Mok: [214] “A transmitter performs duplication transmission only when a channel state value is smaller than a given threshold (2920) while monitoring a channel state (2910). If not, the transmitter does not perform duplication transmission (2930). The channel state value may be any one of a received power value, such as received signal strength indication (RSSI), reference signal received power (RSRP), or reference signal received quality (RSRQ) used in a communication network, or a channel state value, such as a channel quality indicator (CQI) or a rank indicator (RI). The threshold may be previously agreed or may be configured in a communication network (eNB, etc.”), (ii) semi-statically for each bearer or logical channel during the bearer establishment by a RRC layer of the radio access network protocol stack, or (iii) using a combination of (i) and (ii) (Mok teaching of (i) satisfies “or” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, and NPL-Samsung’s mobile communication network to include that the radio access network is configured to schedule the number of physical resources to be used for transmitting the plurality of different versions of the data packet dynamically during a scheduling process based on predefined parameters (QoS, BLER or other Key Performance Indicators - KPIs) associated with the data packet.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 13, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang, Lin, and NPL-Samsung do not expressly teach, wherein the radio access network is configured to transmit the plurality of different versions of the data packet via a plurality of transmission links, each using different physical resources, and to receive, for each transmission link, a control signaling message (PDCCH) indicating the physical resources allocated to the plurality of different versions of the data packet.
However, in the same field of endeavor, Mok teaches, wherein the radio access network is configured to transmit the plurality of different versions of the data packet via a plurality of transmission links, each using different physical resources, and to receive, for each transmission link, a control signaling message (PDCCH) indicating the physical resources allocated to the plurality of different versions of the data packet (Mok: [162] “the UE identifies whether there is data to be received by identifying a PDCCH”, implies that PDCCH provides the received data location; Fig. 39, teaching different transmission links via two physical bearer, [256] “The duplication condition may include contents regarding a resource indicating where is a resource for duplication transmission located (time and frequency-based location)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s mobile communication network to include that the radio access network is configured to transmit the plurality of different versions of the data packet via a plurality of transmission links, each using different physical resources, and to receive, for each transmission link, a control signaling message (PDCCH) indicating the physical resources allocated to the plurality of different versions of the data packet.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 14, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 13.
Zhang, Lin, and NPL-Samsung do not expressly teach, wherein the one or more control signaling messages, and the plurality of different versions of the data packet are part of one self-contained physical resource allocation.
However, in the same field of endeavor, Mok teaches, wherein the one or more control signaling messages, and the plurality of different versions of the data packet are part of one self-contained physical resource allocation (Mok: [4], teaching a 4G and 5G wireless system. Therefore, it implies teachings of 4G/5G systems where control and data are processed in a subframe or slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, and NPL-Samsung’s mobile communication network to include that wherein the one or more control signaling messages, and the plurality of different versions of the data packet are part of one self-contained physical resource allocation.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 19, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang Lin, and NPL-Samsung do not expressly teach, wherein the radio access network comprises a plurality of base stations to serve the user equipment within the cell, a first base station is configured to provide a first transmission link to the user equipment, and a second base station is configured to provide a second transmission link to the user equipment, the first and second transmission links being separate from each other, and to provide a data packet to the user equipment, the radio access network is configured to transmit the plurality of different versions of the data packet to the user equipment in parallel via the first and second transmission links to the user equipment.
However, in the same field of endeavor, Mok teaches, wherein the radio access network comprises a plurality of base stations to serve the user equipment within the cell, a first base station is configured to provide a first transmission link to the user equipment, and a second base station is configured to provide a second transmission link to the user equipment, the first and second transmission links being separate from each other, and to provide a data packet to the user equipment, the radio access network is configured to transmit the plurality of different versions of the data packet to the user equipment in parallel via the first and second transmission links to the user equipment (Mok: Figs. 39, 41, 42, teaching terminal is connected to a first and a second base station via two different radio links simultaneously, and UE transmitting duplication data in parallel to the first and second base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, and NPL-Samsung’s mobile communication network to include that the duplicated packets are sent over two different base stations.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 20, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang, Lin, and NPL-Samsung do not expressly teach, wherein the first base station is a primary base station, and the second base station is a secondary base station, the primary and secondary base stations comprising a common radio bearer for the connection to the user equipment, the MAC layer of the radio access network protocol stack of the common radio bearer is configured to receive the data packet, to provide the plurality of different versions of the data packet, and to send the plurality of different versions of the data packet towards multiple downlink shared channels (DL-SCH/PDSCH) on different component carriers (CC), wherein a first component carrier provides the first transmission link from the primary base station to the user equipment, and a second component carrier provides the second transmission link from the secondary base station to the user equipment.
However, in the same field of endeavor, Mok teaches, wherein the first base station is a primary base station, and the second base station is a secondary base station, the primary and secondary base stations comprising a common radio bearer for the connection to the user equipment, the MAC layer of the radio access network protocol stack of the common radio bearer is configured to receive the data packet, to provide the plurality of different versions of the data packet, and to send the plurality of different versions of the data packet towards multiple downlink shared channels (DL-SCH/PDSCH) on different component carriers (CC), wherein a first component carrier provides the first transmission link from the primary base station to the user equipment, and a second component carrier provides the second transmission link from the secondary base station to the user equipment (Mok: Fig. 40, [248] “In the case of FIG. 40, a primary radio bearer and a secondary radio bearer may be transmitted in different CCs. L2 packets transmitted in each CC are the same, but the redundancy version of an HARQ may be different for each CC.”. It is well known in 3GPP that PHY channel carries user data on PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, and NPL-Samsung’s mobile communication network to include that the duplicated packets are sent over two different base stations on different component carriers.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 21, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang, Lin, and NPL-Samsung do not expressly teach, wherein the first base station and the second base station are independent base stations comprising independent radio bearers for the connection to the user equipment, the PDCP layer of the radio access network protocol stack of a first radio bearer for the first base station is configured to receive the data packet, to provide the plurality of different versions of the data packet, to send the data packet towards the MAC layer of the first radio bearer, and to send the plurality of different versions of the data packet the MAC layer of a second radio bearer for the second base station, and the MAC layers of the first and second radio bearers send the plurality of different versions of the data packet towards multiple downlink shared channels (DL- SCH/PDSCH) on the independent transmission links from the first base station to the user equipment, and from the second base station to the user equipment.
However, in the same field of endeavor, Mok teaches, wherein the first base station and the second base station are independent base stations comprising independent radio bearers for the connection to the user equipment, the PDCP layer of the radio access network protocol stack of a first radio bearer for the first base station is configured to receive the data packet, to provide the plurality of different versions of the data packet, to send the data packet towards the MAC layer of the first radio bearer, and to send the plurality of different versions of the data packet the MAC layer of a second radio bearer for the second base station, and the MAC layers of the first and second radio bearers send the plurality of different versions of the data packet towards multiple downlink shared channels (DL- SCH/PDSCH) on the independent transmission links from the first base station to the user equipment, and from the second base station to the user equipment (Mok: Fig. 39, teaching common PDCP and different MAC layers of two different radio bearers for data duplication. Mok, throughout the document, teaches 4G/5G wireless network where PHY channel carries user data on PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, and NPL-Samsung’s mobile communication network to include that the duplicated packets are sent over two different base stations on a single PDCP and two MAC layers.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 22, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang, Lin, and NPL-Samsung do not expressly teach, wherein at least one of the first base station and second base stations is a primary base station having associated therewith a secondary base station, the primary and secondary base stations comprising a common radio bearer for the connection to the user equipment, the MAC layer of the radio access network protocol stack of the common radio bearer is configured to receive a data packet from the PDCP layer, and to send the data packet towards multiple downlink shared channels (DL-SCH/PDSCH) on different component carriers (CC), wherein a first component carrier provides the first transmission link from the primary base station to the user equipment, and a second component carrier provides the second transmission link from the secondary base station to the user equipment.
However, in the same field of endeavor, Mok teaches, wherein at least one of the first base station and second base stations is a primary base station having associated therewith a secondary base station, the primary and secondary base stations comprising a common radio bearer for the connection to the user equipment, the MAC layer of the radio access network protocol stack of the common radio bearer is configured to receive a data packet from the PDCP layer, and to send the data packet towards multiple downlink shared channels (DL-SCH/PDSCH) on different component carriers (CC), wherein a first component carrier provides the first transmission link from the primary base station to the user equipment, and a second component carrier provides the second transmission link from the secondary base station to the user equipment (Mok: Fig. 40, [248] “In the case of FIG. 40, a primary radio bearer and a secondary radio bearer may be transmitted in different CCs. L2 packets transmitted in each CC are the same, but the redundancy version of an HARQ may be different for each CC.”. Mok, throughout the document, teaches 4G/5G wireless network where PHY channel carries user data on PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, and NPL-Samsung’s mobile communication network to include that the duplicated packets are sent over two different base stations on different CCs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 23, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 21.
Zhang, Lin, and NPL-Samsung do not expressly teach, wherein the first base station and the second base station use the same radio access technique (RAT), or different radio access techniques (RATs).
However, in the same field of endeavor, Mok teaches, wherein the first base station and the second base station use the same radio access technique (RAT), or different radio access techniques (RATs) (Mok: [207], [242], teaching both 4G and 5G RATs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s mobile communication network to include that the first base station and the second base station use the same radio access technique (RAT), or different radio access techniques (RATs).
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Regarding claim 24, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 23.
Zhang further teaches, wherein the different radio access techniques are selected from 3GPP (e.g. UMTS, LTE, NR/5G) and/or IEEE standards (e.g. 802.11 or 802.15.4) (Zhang: page 2 teaches 5G and 3GPP).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lin, Mok and NPL-Samsung, as applied to claim 1, and further in view of Chauhan Ankur et al (US 20170280353), hereinafter Chauhan.
Regarding claim 4, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the user equipment, as outlined in the rejection of claim 3.
Zhang, Lin, Mok and NPL-Samsung do not expressly teach, wherein the control information comprises a sequence number or a packet identity for each of the plurality of different versions of the data packet.
However, in the same field of endeavor, Chauhan teaches, wherein the control information comprises a sequence number or a packet identity for each of the plurality of different versions of the data packet (Chauhan: [23] “At step 314, sequence number of PDUs is checked and duplicate PDUs are detected ...”, teaching Sequence number in the PDU is used as control information for detection of duplication of the packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s user equipment to include that wherein the control information comprises a sequence number or a packet identity for each of the plurality of different versions of the data packet.
This would have been obvious because it would motivate one of ordinary skill in the art to achieve 5G services by using a method for parallel processing of data in a wireless communication system (Chauhan: [2]-[3]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lin, Mok and NPL-Samsung, as applied to claim 1, and further in view of Casaccia Lorenzo et al (US 20120069796), hereinafter Casaccia.
Regarding claim 5, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the user equipment, as outlined in the rejection of claim 1.
Zhang, Lin, Mok and NPL-Samsung do not expressly teach, wherein, based on a certain time or a certain time 10window, the user equipment is configured to monitor (e.g. decode PDCCH control information for a number of slots / subframes) a set of resources for the plurality of different versions of the data packet on the different resources.
However, in the same field of endeavor, Casaccia teaches, wherein, based on a certain time or a certain time 10window, the user equipment is configured to monitor (e.g. decode PDCCH control information for a number of slots / subframes) a set of resources for the plurality of different versions of the data packet on the different resources (Casaccia: [55] “In at least one embodiment of the invention the transmission strategy may be predetermined so that the receiver knows when and where to monitor a second carrier, or simultaneously monitor two or more carriers, in order to receive the redundancy versions.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s user equipment to include that wherein, based on a certain time or a certain time window, the user equipment is configured to monitor (e.g. decode PDCCH control information for a number of slots / subframes) a set of resources for the plurality of different versions of the data packet on the different resources.
This would have been obvious because it would motivate one of ordinary skill in the art to provide enhanced error recovery by a method of providing redundancy for error recovery in multi-carrier wireless communications (Casaccia: [8]-[9]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lin, Mok and NPL-Samsung, and further in view of NPL (R2-1700967), hereinafter NPL-1.
Regarding claim 9, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 8.
Zhang, Lin, Mok and NPL-Samsung do not expressly teach, wherein the semi-static scheduling comprises semi-persistent scheduling (SPS).
However, in the same field of endeavor, NPL-1 teaches, wherein the semi-static scheduling comprises semi-persistent scheduling (SPS) (NPL-1: ch 2.3. Packet duplication and UL grant-free transmissions, “UE autonomously retransmits on time-frequency resources pre-configured by gNB”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s mobile communication network to include that the semi-static scheduling comprises semi-persistent scheduling (SPS).
This would have been obvious because it would motivate one of ordinary skill in the art to provide better latency for URLLC service by employing packet duplication in MAC (NPL-1: Introduction).
Regarding claim 10, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang, Lin, Mok and NPL-Samsung do not expressly teach, wherein the radio access network is configured to use a semi-static configuration for the RRC layer of the radio access network protocol stack, and to use, within the limits of the semi-static configuration for the RRC layer, the dynamic configuration for a lower layer of the of the radio access network protocol stack.
However, in the same field of endeavor, NPL-1 teaches, wherein the radio access network is configured to use a semi-static configuration for the RRC layer of the radio access network protocol stack, and to use, within the limits of the semi-static configuration for the RRC layer, the dynamic configuration for a lower layer of the of the radio access network protocol stack (NPL-1: ch 2.3. “Packet duplication and UL grant-free transmissions”, teaches MAC layer (i.e. lower layer) choses retransmission autonomously using pre-configured semi-static configuration by the base station. Base station is known to use RRC for UE configuration in 3GPP wireless). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s mobile communication network to include that the radio access network is configured to use a semi-static configuration for the RRC layer of the radio access network protocol stack, and to use, within the limits of the semi-static configuration for the RRC layer, the dynamic configuration for a lower layer of the of the radio access network protocol stack.
This would have been obvious because it would motivate one of ordinary skill in the art to provide better latency for URLLC service by employing packet duplication in MAC (NPL-1: Introduction).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lin, Mok and NPL-Samsung, as applied to claim 18, and further in view of NPL (R2- 1701186), hereinafter NPL-2.
Regarding claim 12, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the mobile communication network, as outlined in the rejection of claim 18.
Zhang, Lin, Mok and NPL-Samsung do not expressly teach, wherein the radio access network is configured to signal the selected RRC configuration using a control element of the MAC layer of the radio access network protocol stack or using a signaling in a control channel (PDCCH) of the PHY layer of the radio access network protocol stack.
However, in the same field of endeavor, NPL-2 teaches, wherein the radio access network is configured to signal the selected RRC configuration using a control element of the MAC layer of the radio access network protocol stack or using a signaling in a control channel (PDCCH) of the PHY layer of the radio access network protocol stack (NPL-2: 2.1 Configuration and Activation of Duplication, Proposal 2: When PDCP packet duplication is configured, it may be activated and deactivated dynamically through downlink control signaling.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s mobile communication network to include that the radio access network is configured to signal the selected RRC configuration using a signaling in a control channel (PDCCH) of the PHY layer of the radio access network protocol stack.
This would have been obvious because it would motivate one of ordinary skill in the art to support performance requirements of URLLC through packet duplication in multi-connectivity or link selection (NPL-2: Introduction).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lin, Mok and NPL-Samsung, as applied to claim 1, and further in view of NPL (R2-1701846), hereinafter NPL-3.
Regarding claim 17, Zhang, in view of Lin, Mok and NPL-Samsung, teaches the user equipment, as outlined in the rejection of claim 1.
Zhang, Lin, Mok and NPL-Samsung do not expressly teach, wherein data packet redundancy is provided for providing RRC diversity to make RRC control signaling faster and more reliable.
However, in the same field of endeavor, NPL-3 teaches, wherein data packet redundancy is provided for providing RRC diversity to make RRC control signaling faster and more reliable (NPL-3: ch. 1 Introduction, “Packet duplication is supported for user plane and control plane in NR-PDCP”, ch. 2 Discussion “Proposal 2: Packet duplication is supported for user plane and control plane for LTE-NR tight interworking with LTE as master.”, teaching RRC, which belongs to control plane, can also comprise packet redundancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Lin, Mok and NPL-Samsung’s user equipment to include that data packet redundancy is provided for providing RRC diversity to make RRC control signaling faster and more reliable.
This would have been obvious because it would motivate one of ordinary skill in the art to achieve URLLC service requirement by providing packet duplication in LTE-NR dual connectivity (NPL-3: ch.2 Discussion).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Casaccia Lorenzo et al (US 20120069796), hereinafter Casaccia, in view of Lin Yanan et al (US 20200015120), hereinafter Lin, and further in view of MOK and NPL-Samsung.
Regarding claim 27, Casaccia teaches, a base station for a mobile communication network (Casaccia: Fig 1A, 104 “BSC/BTS”, [25], BTS is Base Station), the mobile communication network comprising a radio access network comprising a plurality of cells (Casaccia: Fig 1A, [25], teaching a cellular network), the base station configured to serve a user equipment within a cell, the base station comprising: 
an antenna, and a signal processor (Casaccia: [28], teaching base station has transmitters and receivers and processor), 
wherein, to provide a data packet to the user equipment, the base station is configured to provide a plurality of different versions of the data packet and to transmit the plurality of different versions of the data packet to the user equipment in parallel via different physical resources (Casaccia: Figs. 3 and 4, [41], teaching base station transmitting duplicated or redundant copies of a Radio Block of RLC/MAC layer in parallel over several different carriers (different physical resources).
wherein the plurality of different versions of the data packet are acquired by performing a packet redundancy/duplication at the packet data convergent protocol, PDCP, layer or at the MAC layer inside the base station (Casaccia: [34], [42], teaching Radio Blocks are generated in the MAC layer, and multi-carrier transmission with redundancy/duplication is done in the MAC layer). 
Casaccia does not expressly teach, wherein the base station is configured to provide a set of different RRC configurations for the RRC layer of the radio access network protocol stack, to select one of the RRC configurations for the transmission of the plurality of different versions of the data packet, and to signal the user equipment the selected RRC configuration.
However, in the same field of endeavor, Lin teaches, wherein the base station is configured to provide a set of different RRC configurations for the RRC layer of the radio access network protocol stack, to select one of the RRC configurations for the transmission of the plurality of different versions of the data packet, and to signal the user equipment the selected RRC configuration (Lin: [73]-[74], teaches base station configures through RRC which logical channels will have duplicated data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casaccia’s base station to include that the user equipment is configured through RRC from the base station with information on which logical channels perform duplication.
This would have been obvious because it would motivate one of ordinary skill in the art to obtain frequency diversity gain by effectively scheduling, by the MAC layer, the data in the logical channels carrying duplicated PDCP PDUs (Lin: [3]).
Casaccia and Lin do not expressly teach, wherein the base station is configured to transmit a control signaling message to the user equipment indicating that the user equipment is to operate in an autonomous mode, the control signaling message defining one or more conditions whether or not the user equipment provides one version or the plurality of different versions of the uplink data packet and transmits the one version or the plurality of different versions of the uplink data packet to the radio access network or to another user equipment via different uplink physical resources, wherein the user equipment is configured to determine whether or not one or more of the conditions exist, and 
wherein the one or more conditions comprise one or more of: a position of the user equipment within the cell, or a distance form a serving base station, or a speed at which the user equipment moves, or a transmission power currently used by the user equipment, or battery power of the user equipment.
However, in the same field of endeavor, Mok teaches, wherein the base station is configured to transmit a control signaling message to the user equipment indicating that the user equipment is to operate in an autonomous mode, the control signaling message defining one or more conditions whether or not the user equipment provides one version or the plurality of different versions of the uplink data packet and transmits the one version or the plurality of different versions of the uplink data packet to the radio access network or to another user equipment via different uplink physical resources, wherein the user equipment is configured to determine whether or not one or more of the conditions exist  (Mok: [214], [255] “FIG. 42 shows a case where a base station transmits an activation command, including information on a duplication condition or duplication, to a terminal and the terminal performs or stops duplication transmission based on the information on the duplication condition or duplication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casaccia  and Lin’s mobile communication network to include that control message from the radio access network contains conditions for duplication of packet.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that reliability is improved upon data transmission between vehicles by efficient duplication transmission in a communication environment having several links (Mok: [16]-[17]).
Casaccia, Lin and Mok do not expressly teach, wherein the one or more conditions comprise one or more of: a position of the user equipment within the cell, or a distance form a serving base station, or a speed at which the user equipment moves, or a transmission power currently used by the user equipment, or battery power of the user equipment.
However, in the same field of endeavor, NPL-Samsung teaches, wherein the one or more conditions comprise one or more of: a position of the user equipment within the cell, or a distance form a serving base station, or a speed at which the user equipment moves, or a transmission power currently used by the user equipment, or battery power of the user equipment (NPL-Samsung: Ch. 2.3 “Packet Duplication of UE with Mobility” teaches packet duplication should be supported to consider UE’s mobility i.e. UE’s position/distance/speed in the cell. This satisfies “one or more of” criteria of the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casaccia, Lin and Mok’s mobile communication network to include that UE’s mobility in the cell is used as a condition for duplication of packet.
This would have been obvious because it would motivate one of ordinary skill in the art to provide reliable URLCC service (NPL-Samsung: Title and Introduction).

Response to Arguments
Applicant’s arguments filed on 04/28/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, CN103036831A - Method and system for achieving power carrier high-speed multi-carrier multiplex, para [35]-[36].
Wittberg, US20190222474 - Methods and Apparatus in a Wireless Communications Network.
HONG, US20180279401 - METHOD FOR PROCESSING RADIO LINK FAILURE AND APPARATUS THEREFOR.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472

/Tejis Daya/Primary Examiner, Art Unit 2472